|
I
|
|
United Sates 6
Southern District of
FILEN

MAR 31 2020

UNITED STATES DISTRICT COURT _ pavids.Bradiey, clerkot court
” for the
Southern District of Texas

United States of America

V.
[Wd ew John Soy yy
WAIVER OF PRELIME 3
DETENTION HEARING WITHOUT PREJUDICE

| |
I Math ew Jann Sy Ly , understand that I have been charged

with an offense ina criminal complaint or indictment filed in this court, or charged with

Cause No. od ' D i 604-2

nr tO? (07 607 KH)

  

|
|
|
|
|

violating the terms of probation or supervised release in a petition filed in this court. A
magistrate judge has informed me of my right to a preliminary hearing under FED. R. CRIM.
P. 5.1, or Fep. R. CRIM. P. 32.1. A magistrate judge has also informed me of my right to-a
detention hearing pursuant to 18 U.S.C. 3142, unless a District Judge has already

determined that bond shall not be set in connection with a violation of supervised release.

( ) Lagree to voluntarily waive my right to a preliminary hearing
under Fed. R. Crim. P. 5.1. or Fed. R. Crim. P. 32.1. |
( AN I agree to voluntarily waive my right to a detention hearing pursuant to 3
18 U.S.C. § 3142 without prejudice.

um are SS . ee

Defendant ‘Ss signature

Signature of Defendant's Attorney .

‘ Wee \ hi Wetd

GO
Printed Name of Defendant's Attorney |
